           Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 1 of 41



                                                            The Honorable Robert S. Lasnik
 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 5
      BRUCE CORKER d/b/a RANCHO ALOHA;
 6    COLEHOUR BONDERA and MELANIE
      BONDERA, husband and wife d/b/a               No. 2:19-cv-00290-RSL
 7    KANALANI OHANA FARM; and ROBERT
      SMITH and CECELIA SMITH, husband and          DECLARATION OF JAIME DROZD
 8    wife d/b/a SMITHFARMS, on behalf of           ALLEN IN SUPPORT OF
      themselves and others similarly situated,     DEFENDANT’S MOTION FOR
 9                                                  PROTECTIVE ORDER TO STAY
                             Plaintiffs,            DISCOVERY PENDING RESOLUTION
10                                                  OF THEIR MOTIONS TO DISMISS
            v.
11
      COSTCO WHOLESALE CORPORATION, a               Noted for Consideration:
12    Washington corporation; AMAZON.COM,           June 28, 2019
      INC., a Delaware corporation; HAWAIIAN
13    ISLES KONA COFFEE, LTD., LLC, a
      Hawaiian limited liability company; COST
14    PLUS/WORLD MARKET, a subsidiary of
      BED BATH & BEYOND, a New York
15    corporation; BCC ASSETS, LLC d/b/a
      BOYER’S COFFEE COMPANY, INC., a
16    Colorado corporation; L&K COFFEE CO. LLC,
      a Michigan limited liability company;
17    MULVADI CORPORATION, a Hawaii
      corporation; COPPER MOON COFFEE, LLC,
18    an Indiana limited liability company; GOLD
      COFFEE ROASTERS, INC., a Delaware
19    corporation; CAMERON’S COFFEE AND
      DISTRIBUTION COMPANY, a Minnesota
20    corporation; PACIFIC COFFEE, INC., a Hawaii
      corporation; THE KROGER CO., an Ohio
21    corporation; WALMART INC., a Delaware
      corporation; BED BATH & BEYOND INC., a
22    New York corporation; ALBERTSONS
      COMPANIES INC., a Delaware corporation;
23    SAFEWAY INC., a Delaware corporation;
      MNS LTD., a Hawaii corporation; THE TJX
24    COMPANIES d/b/a T.J. MAXX, a Delaware
      corporation; MARSHALLS OF MA, INC. d/b/a
25    MARSHALLS, a Massachusetts corporation;
      SPROUTS FARMERS MARKET, INC., a
26    Delaware corporation,
27                           Defendants.

     ALLEN DECL. ISO MOT. FOR PROTECTIVE ORDER                        Davis Wright Tremaine LLP
                                                                               L AW O FFICE S
     STAYING DISCOVERY (2:19-cv-00290-RSL)                               920 Fifth Avenue, Suite 3300
                                                                           Seattle, WA 98104-1610
                                                                    206.622.3150 main · 206.757.7700 fax
           Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 2 of 41




 1             I, Jaime Drozd Allen, declare and state as follows:

 2             1.     I am a partner in the firm of Davis Wright Tremaine LLP and one of the

 3    attorneys representing defendants Cameron’s Coffee and Distribution Company; Gold Coffee

 4    Roasters, Inc.; The Kroger Co.; Albertson’s Companies Inc.; Safeway Inc.; Walmart, Inc.; The

 5    TJX Companies d/b/a T.J. Maxx; Marshalls of MA, Inc. d/b/a Marshalls; Amazon.com, Inc.;

 6    Copper Moon Coffee LLC; and Bed Bath & Beyond Inc. I am competent to testify and offer

 7    this declaration based on my personal knowledge of the facts of this case.

 8             2.     On June 13, 2019, Plaintiffs served interrogatories and requests for production

 9    on each Defendant in this litigation. Attached as Exhibit A to this declaration is a true and

10    correct copy of Plaintiffs’ First Set of Requests for Production to Amazon.com Inc. dated June

11    13, 2019. Attached as Exhibit B to this declaration is a true and correct copy of Plaintiffs’

12    First Set of Interrogatories to Amazon.com Inc. dated June 13, 2019. Based on a review of all

13    discovery requests received by the eleven clients represented by Davis Wright Tremaine, the

14    discovery requests appear substantially identical to the examples attached in Exhibits A and B.

15    Further, it is my understanding, based on conversations with co-counsel, that other defendants

16    also received discovery requests that were substantially identical to the examples attached in

17    Exhibits A and B.

18             3.     On June 17, 2019, counsel for Defendants asked Plaintiffs to defer discovery

19    until after this Court decides Defendants’ motions to dismiss. I conferred with Plaintiffs’

20    counsel, Jason Lichtman, on June 18, 2019 and Plaintiffs declined to agree to a stay. Attached

21    as Exhibit C is a true and correct copy of the June 17-18, 2019 email correspondence from

22    Jaime Drozd Allen requesting to stay discovery.

23             4.     Attached as Exhibit D is a true and correct copy of the Order Staying

24    Discovery, Dkt. 34, in Isakson et al v. WSI Corp., No. C09-1792-RSM (W.D. Wash. June 4,

25    2010).

26

27

     ALLEN DECL. ISO MOT. FOR PROTECTIVE ORDER                                   Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     STAYING DISCOVERY - 1                                                          920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
           Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 3 of 41




 1           5.     Attached as Exhibit E is a true and correct copy of the Order Staying

 2    Discovery, Dkt. 44, in MMMT Holdings Corp. v. NSGI Holdings, Inc., No. C12-15170-RSL

 3    (W.D. Wash. Jan. 18, 2013).

 4           6.     Attached as Exhibit F is a true and correct copy of the Order Granting Motion

 5    to Stay Discovery and Sua Sponte Quashing Subpoenas, Dkt. 65, in Mosby v. Merchants Credit

 6    Corp., No. C15-1196-RSL, (W.D. Wash. Dec. 28, 2015).

 7           7.     Attached as Exhibit G is a true and correct copy of the Order Granting Motion

 8    for a Protective Order and Staying Discovery, Dkt. 111, in USA v. Ctr. For Diagnostic

 9    Imaging, No. C05-0058-RSL (W.D. Wash. Dec. 16, 2010).

10           Declared under penalty of perjury under the laws of the United States of America this

11    20th day of June, 2019.
                                                     DAVIS WRIGHT TREMAINE LLP
12
                                                     By s/ Jaime Drozd Allen
13                                                   Jaime Drozd Allen
14

15

16

17

18
19

20

21

22

23

24

25

26

27

     ALLEN DECL. ISO MOT. FOR PROTECTIVE ORDER                                Davis Wright Tremaine LLP
                                                                                       L AW O FFICE S
     STAYING DISCOVERY - 2                                                       920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
           Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 4 of 41




 1                                   CERTIFICATE OF SERVICE

 2           I hereby certify that on June 20, 2019, I electronically filed the foregoing with the Clerk

 3    of the Court using the CM/ECF system, which will send notification of such filing to those

 4    attorneys of record registered on the CM/ECF system. All other parties (if any) shall be served

 5    in accordance with the Federal Rules of Civil Procedure.

 6           DATED this 20th day of June, 2019.

 7

 8                                                         By s/ Jaime Drozd Allen
                                                              Jaime Drozd Allen
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

     ALLEN DECL. ISO MOT. FOR PROTECTIVE ORDER                                   Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     STAYING DISCOVERY - 3                                                          920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 5 of 41
       Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 6 of 41




                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE



BRUCE CORKER d/b/a RANCHO ALOHA;
COLEHOUR BONDERA and MELANIE BONDERA,
husband and wife d/b/a KANALANI OHANA FARM;        CASE NO. 2:19-CV-00290-RSL
and ROBERT SMITH and CECELIA SMITH, husband
and wife d/b/a SMITHFARMS, on behalf of            PLAINTIFFS’ FIRST SET OF
themselves and others similarly situated,          REQUESTS FOR PRODUCTION

                 Plaintiff,
                                                   The Honorable Robert S. Lasnik
            v.

COSTCO WHOLESALE CORPORATION, a
Washington corporation; AMAZON.COM, INC., a
Delaware corporation; HAWAIIAN ISLES KONA
COFFEE, LTD., LLC, a Hawaiian limited liability
company; COST PLUS/WORLD MARKET, a
subsidiary of BED BATH & BEYOND, a New York
corporation; BCC ASSETS, LLC d/b/a BOYER’S
COFFEE COMPANY, INC., a Colorado corporation;
L&K COFFEE CO. LLC, a Michigan limited liability
company; MULVADI CORPORATION, a Hawaii
corporation; COPPER MOON COFFEE, LLC, an
Indiana limited liability company; GOLD COFFEE
ROASTERS, INC., a Delaware corporation;
CAMERON’S COFFEE AND DISTRIBUTION
COMPANY, a Minnesota corporation; PACIFIC
COFFEE, INC., a Hawaii corporation; THE KROGER
CO., an Ohio corporation; WALMART INC., a
Delaware corporation; BED BATH & BEYOND INC.,
a New York corporation; ALBERTSONS
COMPANIES INC., a Delaware Corporation;
SAFEWAY INC., a Delaware Corporation; MNS
LTD., a Hawaii Corporation; THE TJX COMPANIES
d/b/a T.J. MAXX, a Delaware Corporation;
MARSHALLS OF MA, INC. d/b/a MARSHALLS, a
Massachusetts corporation; SPROUTS FARMERS
MARKET, INC. a Delaware corporation;

                 Defendants.




1737025.1
       Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 7 of 41




            Plaintiffs ask Amazon.com Inc. to produce the below documents within thirty days via

electronic transmission to the undersigned or as the Parties otherwise agree.


                                            INSTRUCTIONS

            1.     These requests seek only Documents within Your possession, custody, or control.

            2.     If You object to any particular request, state the grounds with specificity as

required by Federal Rule of Civil Procedure 34 (b)(2)(B) to allow Plaintiffs to understand fully

how the objection relates to their request.

            3.     If You object to any particular request, state whether any responsive materials are

being withheld on the basis of the objection as required by Federal Rule of Civil Procedure 34

(b)(2)(C). In particular, please state clearly—for each request—what categories of documents are

being produced, and what categories of Documents (if any) are not being produced. This will

allow Plaintiffs to understand Your responses and streamline the meet and confer process.

            4.     Except as otherwise agreed, Documents should be produced in the same order as

they are kept or maintained by You in the ordinary course of Your business.

            5.     If You are unable to respond fully to any document request, respond to the extent

possible and specify the reasons for Your inability to respond in full.

            6.     If You assert privilege with respect to part of a responsive Document, redact the

privileged portion and indicate clearly on the document where the material was redacted.

Produce the redacted Document even if You believe that the non-redacted portion is not

responsive. Identify the redacted portions on the privilege log in the same manner as withheld

Documents.

            7.     Excluding privileged information, You are to produce each responsive Document

in its entirety, without deletion or excision, regardless of whether You consider the entire

Document to be relevant or responsive to the Requests.




1737025.1                                          -2-
       Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 8 of 41




            8.    If any Document is known to exist but cannot be produced, that Document is to be

specifically identified as precisely as possible and the reasons for the inability to produce that

Document stated.

            9.    These requests are continuing in nature so as to require supplemental responses if

You or any Person acting on Your behalf obtains additional information called for by this

request. Each supplemental response shall be served on Plaintiffs no later than thirty days after

the discovery of further information if it discovered more than forty-five days prior to the close

of fact discovery and within ten days if discovered after that date.
            10.   To avoid ambiguity when construing these requests, please note:

                  a.     The singular form of a noun or pronoun includes its plural form, and vice

versa. The use of any masculine or feminine pronoun includes both the feminine and the

masculine.

                  b.     The use of a verb tense in any tense is to be construed as the use of the

verb in all other tenses, whenever necessary to being into scope of the specification all responses

that might otherwise be construed to fall outside the scope.

                  c.     “And” and “or” are terms of inclusion, not exclusion. They shall be

construed either disjunctively or conjunctively as necessary to bring within scope any answer
that might otherwise be construed to be outside its scope.

                  d.     The word “privilege” encompasses the attorney work-product doctrine.

            11.   You must comply fully with Federal Rule of Civil Procedure 34—including the

prohibition on boilerplate objections—as articulated in Fischer v. Forrest, No. 14-1307, 2017

WL 773694 (S.D.N.Y. Feb. 28, 2017). If You believe some portion of Fischer is not applicable

within the Western District of Washington, identify that portion with specificity.

            12.   Undefined words have the same meaning as they have in Merriam-Webster’s

online dictionary, available at https://www.merriam-webster.com/.




1737025.1                                         -3-
       Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 9 of 41




            13.    If Your lawyers find any of these requests, vague, confusing, hard to understand,

or if they just want to talk through some issues relating to these requests, have them call

Plaintiffs’ attorneys at the phone numbers in the signature block below to resolve the issue.

Please do not wait and object instead of attempting the resolve with a phone call. Thank you.


                                            DEFINITIONS

            The following terms shall have the following meanings:

            1.     “Amazon” means Amazon.com Inc. and its respective subsidiaries, divisions,

subdivisions, practice groups, departments, affiliates, predecessors, successors, joint ventures,

present and former officers, directors, partners, principals, employees, representatives, agents,

attorneys, advisors, and all other individuals acting or purporting to act on its behalf.

            2.     “Communicate” means to exchange, transfer, or disseminate information,

regardless of the means by which it is accomplished.

            3.     “Communication” means the transmission of information, in the form of facts,

ideas, inquiries, or Documents.

            4.     “Concerning” or “Relating to” or “Regarding” means discussing, describing,

referring to, forecasting, reflecting, containing, analyzing, studying, reporting on, commenting

on, evidencing, constituting, setting forth, considering, recommending, concerning, or pertaining

to, in whole or in part.

            5.     “Document” includes any ESI and is otherwise synonymous to the term

“document” in Federal Rule of Civil Procedure 34.

            6.     “ESI” means electronically stored information, as that phrase is used in Federal

Rule of Civil Procedure 34.

            7.     “Kona” means the Kona District on the Big Island of Hawaii, as defined by

Hawaii Administrative Rule §4-143-3.

            8.     “Kona Coffee” means coffee that was grown in Kona.


1737025.1                                          -4-
      Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 10 of 41




            9.     “Kona Label” means a “Label” that includes the word “Kona.”

            10.    “Label” means the words and images on a package or container. A “Label”

includes the front, back, top, bottom, and sides of a package or container.

            11.    “Operative Complaint” means the Amended Complaint (Dkt. 81).

            12.    “Purchase Records” means Documents such as invoices that demonstrate You

purchased a particular product.

            13.    “You” and “Your” means Amazon.


                                     APPLICABLE TIMEFRAME

            Produce Documents created on or after January 1, 2013, except in response to Request

for Production #1, to which you should produce Documents created on or after January 1, 1990.

Please note that You should continue to preserve Documents created before these time periods

because Plaintiffs’ allege that any applicable statute of limitations was tolled.


                        REQUESTS FOR PRODUCTION OF DOCUMENTS

REQUEST NO. 1:

            For coffee that you sold or distributed, please produce a copy of every Kona Label as
well as Documents sufficient to determine the years in which You sold or distributed coffee with

each Kona Label.

            Relevance: these Labels contain the statements at issue in this litigation.

REQUEST NO. 2:

            All Purchase Records for Kona Coffee.

            Relevance: Plaintiffs contend that Your coffee does not contain Kona Coffee and that You

are liable under the Lanham Act for this reason. These Purchase Records will help establish the

amount of Kona Coffee used in Your products and whether any Lanham Act violation was

willful.


1737025.1                                           -5-
      Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 11 of 41




REQUEST NO. 3:
            Documents sufficient to Demonstrate the percentage of Kona Coffee for any of Your

products containing coffee that use the word Kona on the Label.

            Relevance: Plaintiffs contend that Your coffee does not contain Kona Coffee and that You

are liable under the Lanham Act for this reason. These Documents will help establish the amount

of Kona Coffee (if any) used in connection with a particular Label.

REQUEST NO. 4:

            Documents sufficient to determine the particular states in which each of Your Kona

Labels were available to consumers.

            Relevance: this will demonstrate whether a Label was or was not used in interstate

commerce and whether Labels were used only in particular states or nationwide.

REQUEST NO. 5:

            All Documents Regarding the meaning of the word “Kona,” the meaning of the phrase

“Kona Coffee,” or the meaning of the phrase “Kona Blend.” This request specifically includes,

but is not limited to, Documents Regarding the meaning of the word “Kona,” the meaning of the

phrase “Kona Coffee,” or the meaning of the phrase “Kona Blend,” when one of those words or

phrases is used to advertise, market, distribute, or sell coffee.
            Relevance: these Documents are evidence of the reason You used the word “Kona,” the

phrase “Kona Coffee,” or the phrase “Kona Blend,” which in turn is evidence of whether this

use was likely to cause confusion, mistake, or deception. Such Documents will also help

establish whether any violation of the Lanham Act was willful.




1737025.1                                         -6-
      Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 12 of 41




REQUEST NO. 6:
            Documents sufficient to determine, on a monthly basis, the number of pounds of coffee

You sold with any particular Kona Label and the price per pound at which You sold that coffee.

            Relevance: these Documents will help establish the appropriate remedies in the event a

court or jury determines that You violated the Lanham Act.

REQUEST NO. 7:

            Documents sufficient to determine the amount You paid for each coffee product with a

Kona Label, for each unit You sold with a given Kona Label.

            Relevance: these Documents will help establish the appropriate remedies in the event a

court or jury determines that You violated the Lanham Act and whether any violation of the

Lanham Act was willful.

REQUEST NO. 8:

            Documents sufficient to determine all money You spent promoting any product with a

Kona Label. This includes, but is not limited to, money spent on print, radio, television, search

optimization, search terms, banner ads, internet streaming, billboards, label design, and point-of-

sale materials.

            Relevance: these Documents will help establish the appropriate remedies in the event a
court or jury determines that You violated the Lanham Act.

REQUEST NO. 9:
            Any Document stating, implying, or suggesting that Your products do not contain, may

not contain, or might not contain Kona Coffee. This includes, but is not limited to, any

Document questioning the amount of Kona Coffee in Your products in internal communications

and from third parties, including consumers.

            Relevance: such Documents will help establish whether any violation of the Lanham Act

was willful and whether consumers were deceived by Your labeling.




1737025.1                                         -7-
      Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 13 of 41




REQUEST NO. 10:
            Organizational charts or other Documents sufficient to identify personnel for

responsibility for the purchase, sales, and marketing of Your coffee.

            Relevance: these documents are necessary to identify witnesses and to narrow the scope

of custodial discovery.




Dated: June 13, 2019


KARR TUTTLE CAMPBELL                                     LIEFF CABRASER HEIMANN &
                                                         BERNSTEIN, LLP
/s Nathan T. Paine                                       /s Daniel E. Seltz
Paul Richard Brown, WSBA #19357                          Jason L. Lichtman (pro hac vice)
Nathan T. Paine, WSBA #34487                             Daniel E. Seltz (pro hac vice)
Daniel T. Hagen, WSBA #54015                             250 Hudson Street, 8th Floor
701 Fifth Avenue, Suite 3300                             New York, NY 10013-1413
Seattle, Washington 98104                                Telephone: 212-355-9500
206.223.1313                                             dseltz@lchb.com
npaine@karrtuttle.com
                                                         Andrew Kaufman (pro hac vice)
                                                         222 2nd Avenue South, Suite 1640
                                                         Nashville, TN 37201
                                                         615.313.9000


                                                         Attorneys for the Plaintiffs
                                                         and the Proposed Class




1737025.1                                          -8-
      Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 14 of 41




                                     CERTIFICATE OF SERVICE

            I, Daniel E. Seltz, certify that on June 13, 2019 I caused a copy of the foregoing to be

served by electronic mail and US Mail upon the following:

Jacob Harper
Ambika Doran
Benjamin Robbins
Jaime Drozd Allen
Stephen Rummage
DAVIS WRIGHT TREMAINE
920 Fifth Ave, Suite 3300
Seattle, WA 98104




Counsel for Plaintiffs.


                                                          /s/ Daniel E. Seltz
                                                          Daniel E. Seltz




1737025.1                                           -9-
Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 15 of 41
      Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 16 of 41




                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE



BRUCE CORKER d/b/a RANCHO ALOHA;
COLEHOUR BONDERA and MELANIE BONDERA,
husband and wife d/b/a KANALANI OHANA FARM;        CASE NO. 2:19-CV-00290-RSL
and ROBERT SMITH and CECELIA SMITH, husband
and wife d/b/a SMITHFARMS, on behalf of            PLAINTIFFS’ FIRST SET OF
themselves and others similarly situated,          INTERROGATORIES

                 Plaintiff,
                                                   The Honorable Robert S. Lasnik
            v.

COSTCO WHOLESALE CORPORATION, a
Washington corporation; AMAZON.COM, INC., a
Delaware corporation; HAWAIIAN ISLES KONA
COFFEE, LTD., LLC, a Hawaiian limited liability
company; COST PLUS/WORLD MARKET, a
subsidiary of BED BATH & BEYOND, a New York
corporation; BCC ASSETS, LLC d/b/a BOYER’S
COFFEE COMPANY, INC., a Colorado corporation;
L&K COFFEE CO. LLC, a Michigan limited liability
company; MULVADI CORPORATION, a Hawaii
corporation; COPPER MOON COFFEE, LLC, an
Indiana limited liability company; GOLD COFFEE
ROASTERS, INC., a Delaware corporation;
CAMERON’S COFFEE AND DISTRIBUTION
COMPANY, a Minnesota corporation; PACIFIC
COFFEE, INC., a Hawaii corporation; THE KROGER
CO., an Ohio corporation; WALMART INC., a
Delaware corporation; BED BATH & BEYOND INC.,
a New York corporation; ALBERTSONS
COMPANIES INC., a Delaware Corporation;
SAFEWAY INC., a Delaware Corporation; MNS
LTD., a Hawaii Corporation; THE TJX COMPANIES
d/b/a T.J. MAXX, a Delaware Corporation;
MARSHALLS OF MA, INC. d/b/a MARSHALLS, a
Massachusetts corporation; SPROUTS FARMERS
MARKET, INC. a Delaware corporation;

                 Defendants.




1737020.1
      Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 17 of 41




            Plaintiffs hereby request that Defendant Amazon.com Inc. answer in writing and under

oath the following interrogatories within 30 days of service.

                                           INSTRUCTIONS
            1.     You are required to make a separate and complete response to each interrogatory

and to each subdivision of any interrogatory having more than one part.

            2.     This First Set of Interrogatories requires You to provide responsive information

“available” to You as defined by Rule 33 of the Federal Rules of Civil Procedure.

            3.     If You cannot answer any interrogatory fully and completely after exercising due

diligence to make inquiries to secure the requested information, You must still answer each such

interrogatory to the fullest extent possible. You should also state that you cannot answer the

interrogatory fully and completely, specify the portion of such interrogatory that You contend

You are unable to answer fully and completely, and the facts on which You rely to support said

contention.

            4.     Each interrogatory should be read so as not to seek information subject to a

privilege from discovery.

            5.     Except as otherwise agreed, Documents should be produced in the same order as

they are kept or maintained by You in the ordinary course of Your business.

            6.     If You assert privilege with respect to part of a responsive Document, redact the

privileged portion and indicate clearly on the document where the material was redacted.

Produce the redacted Document even if You believe that the non-redacted portion is not

responsive. Identify the redacted portions on the privilege log in the same manner as withheld

Documents.

            7.     Excluding privileged information, You are to produce each responsive Document

in its entirety, without deletion or excision, regardless of whether You consider the entire

Document to be relevant or responsive to the Requests.



1737020.1
                                                   -2-
      Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 18 of 41




            8.    If any Document is known to exist but cannot be produced, that Document is to be

specifically identified as precisely as possible and the reasons for the inability to produce that

Document stated.

            9.    These requests are continuing in nature so as to require supplemental responses if

You or any Person acting on Your behalf obtains additional information called for by this

request. Each supplemental response shall be served on Plaintiffs no later than thirty days after

the discovery of further information if it discovered more than forty-five days prior to the close

of fact discovery and within ten days if discovered after that date.
            10.   Responsive information must be furnished in writing at the time of the response to

these Interrogatories, unless otherwise ordered by the Court or agreed upon with Plaintiffs’

counsel.

            11.   To avoid ambiguity when construing these requests, please note:

                  a.     The singular form of a noun or pronoun includes its plural form, and vice

versa. The use of any masculine or feminine pronoun includes both the feminine and the

masculine.

                  b.     The use of a verb tense in any tense is to be construed as the use of the

verb in all other tenses, whenever necessary to being into scope of the specification all responses
that might otherwise be construed to fall outside the scope.

                  c.     “And” and “or” are terms of inclusion and not exclusion. They shall be

construed either disjunctively or conjunctively as necessary to bring within scope any answer

that might otherwise be construed to be outside its scope.

                  d.     The word “privilege” encompasses the attorney work-product doctrine.

            12.   Unless otherwise stated, You should produce information from January 1, 2014

through the present.

            13.   Undefined words have the same meaning as they have in Merriam-Webster’s

online dictionary, available at https://www.merriam-webster.com/.

1737020.1
                                                  -3-
      Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 19 of 41




            14.    If Your lawyers find any of these requests, vague, confusing, hard to understand,

or if they just want to talk through some issues relating to these requests, have them call Daniel

Seltz at 212.355.9500 to resolve the issue. Please do not wait and object instead of attempting

the resolve with a phone call. Thank you.


                                             DEFINITIONS

            The following terms shall have the following meanings:

            1.     “Amazon” means Amazon.com Inc. and its respective subsidiaries, divisions,

subdivisions, practice groups, departments, affiliates, predecessors, successors, joint ventures,

present and former officers, directors, partners, principals, employees, representatives, agents,

attorneys, advisors, and all other individuals acting or purporting to act on its behalf.

            2.     “Communicate” means to exchange, transfer, or disseminate information,

regardless of the means by which it is accomplished.

            3.     “Communication” means the transmission of information, in the form of facts,

ideas, inquiries, or Documents.

            4.     “Concerning” or “Relating to” or “Regarding” means discussing, describing,

referring to, forecasting, reflecting, containing, analyzing, studying, reporting on, commenting

on, evidencing, constituting, setting forth, considering, recommending, concerning, or pertaining

to, in whole or in part.

            5.     “Document” includes any ESI and is otherwise synonymous to the term

“document” in Federal Rule of Civil Procedure 34.

            6.     “ESI” means electronically stored information, as that phrase is used in Federal

Rule of Civil Procedure 34.

            7.     “Identify” or “Describe” means to state:

                   a.      In the case of a communication: its date, type (e.g., telephone

conversation, letter, or meeting), the place where it occurred, the identity of the person(s) who

1737020.1
                                                   -4-
      Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 20 of 41




made the communication, the identity of each person who received the communication or who

was present when it was made, and the subject matter discussed;

               b.      In the case of a contract provision: the paragraph number of the provision

in the contract and the number of the page or pages on which the provision appears, as well as

the name of each entity in whose contract the provision appears;

               c.      In the case of a concept or idea: a description of Your understanding of the

concept or idea;

               d.      In the case of a Document: the name of the Document, the author of the
Document, all persons shown on the Document as a recipient, or carbon copy or blind copy

recipient, and all other persons known to have received all or any part of the Document, the date,

the Bates numbers assigned to the Document in any and all litigations, and the Exhibit number

assigned to the Document, as a deposition or trial exhibit in any and all litigations.

               e.      In the case of a natural Person who is Your current employee: his or her

name, title, business address, business e-mail address, and business telephone number;

               f.      In the case of a natural Person who is Your former employee: his or her

name, last title held at Your company, last known business address, last known business

telephone number, last known residential address, and last known residential telephone number,
as well as any known e-mail addresses;

               g.      In the case of a natural Person who is neither Your present nor former

employee: the person’s name, title, last known business address, last known business telephone

number, last known residential address, and last known residential telephone number, as well as

any known e-mail addresses;

               h.      In the case of a Person other than a natural Person: its name, the address of

its principal place of business, its telephone number, the name of its chief executive officer,

president or other most senior decision-maker, and, if applicable, the natural person who is Your

primary contact at that entity.

1737020.1
                                                -5-
      Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 21 of 41




            8.     “Kona” means the Kona District on the Big Island of Hawaii, as defined by

Hawaii Administrative Rule §4-143-3.

            9.     “Kona Coffee” means coffee that was grown in Kona.

            10.    “Kona Label” means a “Label” that includes the word “Kona.”

            11.    “Label” means the words and images on a package or container. A “Label”

includes the front, back, top, bottom, and sides of a package or container.

            12.    “Operative Complaint” means the Amended Complaint (Dkt. 81).

            13.    “Person” means any natural person, partnership, corporation, association, or other
legal entity, as well as its parents, subsidiaries, affiliates, board members, officers, employees,

agents, attorneys, and representatives.

            14.    “Purchase Records” means Documents such as invoices that demonstrate You

purchased a particular product.

            15.    “You” and “Your” means Amazon.

                                    APPLICABLE TIMEFRAME
            These Interrogatories seek information from January 1, 2013 to the present.

                                        INTERROGATORIES

INTERROGATORY NO. 1:
            Identify the Persons who are most knowledgeable about the subject matter of each of

Plaintiffs’ First Requests for Production of Documents, served contemporaneously with these

Interrogatories. You should Identify these Persons separately for each request.

INTERROGATORY NO. 2:

            State the percentage of Kona Coffee in each of Your products containing coffee that use

the word Kona on the Label. If You do not know the exact percentage of Kona Coffee contained

in a given product, state an approximate percentage and indicate that it is approximate. If You

do not know the approximate percentage of Kona Coffee contained in a given product, state that

You do not know the percentage of Kona Coffee, if any, contained in that particular product.

1737020.1
                                                  -6-
      Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 22 of 41




INTERROGATORY NO. 3:
            For each month from January 1, 2013 to the present, Identify all Persons from whom You

purchased Kona Coffee, the amount of Kona Coffee (in pounds) You purchased from each

Person, and the price per pound You paid each Person for that Kona Coffee.



Dated: June 13, 2019


KARR TUTTLE CAMPBELL                                   LIEFF CABRASER HEIMANN &
                                                       BERNSTEIN, LLP
s/ Nathan T. Paine                                     /s Daniel E. Seltz
Paul Richard Brown, WSBA #19357                        Jason L. Lichtman (pro hac vice)
Nathan T. Paine, WSBA #34487                           Daniel E. Seltz (pro hac vice)
Daniel T. Hagen, WSBA #54015                           250 Hudson Street, 8th Floor
701 Fifth Avenue, Suite 3300                           New York, NY 10013-1413
Seattle, Washington 98104                              Telephone: 212-355-9500
206.223.1313                                           dseltz@lchb.com
npaine@karrtuttle.com
                                                       Andrew Kaufman (pro hac vice)
                                                       222 2nd Avenue South, Suite 1640
                                                       Nashville, TN 37201
                                                       615.313.9000


                                                       Attorneys for the Plaintiffs
                                                       and the Proposed Class




1737020.1
                                                 -7-
      Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 23 of 41




                                     CERTIFICATE OF SERVICE

            I, Daniel E. Seltz, certify that on June 13, 2019 I caused a copy of the foregoing to be

served by electronic mail and US Mail upon the following:

Jacob Harper
Ambika Doran
Benjamin Robbins
Jaime Drozd Allen
Stephen Rummage
DAVIS WRIGHT TREMAINE
920 Fifth Ave, Suite 3300
Seattle, WA 98104




Counsel for Plaintiffs.


                                                          /s/ Daniel E. Seltz
                                                          Daniel E. Seltz




1737020.1
                                                    -8-
Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 24 of 41
                Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 25 of 41




From:                               Allen, Jaime Drozd
Sent:                               Tuesday, June 18, 2019 1:06 PM
To:                                 Lichtman, Jason L.; Paul Brown; Seltz, Daniel E.
Cc:                                 RGolden@winthrop.com; Duffy Graham; Jones, Merrit; Walder, Jessica N.;
                                    janura.brian@dorsey.com; bbalanda@sbwllp.com; merrit.jones@bclplaw.com;
                                    WilsonEM@LanePowell.com; owen.mooney@bullivant.com; mdulin@polsinelli.com;
                                    marcy.bergman@bclplaw.com; dan.bentson@bullivant.com; Kelly LaPorte;
                                    keyes.mike@dorsey.com; Marc Rosenberg; Joel Wright; trent.norris@arnoldporter.com;
                                    Sotirhos@wscd.com; Bergman, Marcy; ConnorsT@LanePowell.com; Ross, Aaron;
                                    Tommy.Huynh@arnoldporter.com; kolter.erin@dorsey.com; Nathaniel Dang;
                                    bthoreson@buchalter.com; Ansel, Jeff; swilley@sbwllp.com; donohue@wscd.com
Subject:                            RE: Corker - Request to Stay Discovery and/or LCR 26(c)(1) Conference


Hi Jason,
Thank you for discussing this matter with me today. During our call you let me know that Plaintiffs do not agree to stay
discovery pending rulings on Defendants’ motions to dismiss. We acknowledged that while we did not see any room for
compromise on this topic, there will likely be other areas in the future where we will be able to work towards
compromise. We further agreed we’d met our obligations to confer under the local and civil rules.

Separately, you let me know Plaintiffs’ primary concerns with the latest drafts of the JSR, ESI, and PO. We agreed that
Plaintiffs will send back their proposed changes to the JSR, ESI, and PO soon. The Defendants will then review and
consider the changes at that time.

Thanks,
Jaime

Jaime Drozd Allen | Davis Wright Tremaine LLP
920 Fifth Avenue, Suite 3300 | Seattle, WA 98104
Tel: (206) 757-8039 | Fax: (206) 757-7039
Email: jaimeallen@dwt.com | Website: www.dwt.com

Anchorage | Bellevue | Los Angeles | New York | Portland | San Francisco | Seattle | Washington, D.C.



From: Allen, Jaime Drozd
Sent: Monday, June 17, 2019 1:38 PM
To: 'Lichtman, Jason L.' <jlichtman@lchb.com>; Paul Brown <pbrown@karrtuttle.com>; Seltz, Daniel E.
<dseltz@lchb.com>
Cc: 'RGolden@winthrop.com' <RGolden@winthrop.com>; 'Duffy Graham' <dgraham@sbwllp.com>; 'Jones, Merrit'
<merrit.jones@bryancave.com>; 'Walder, Jessica N.' <WalderJ@LanePowell.com>; 'janura.brian@dorsey.com'
<janura.brian@dorsey.com>; 'bbalanda@sbwllp.com' <bbalanda@sbwllp.com>; 'merrit.jones@bclplaw.com'
<merrit.jones@bclplaw.com>; 'WilsonEM@LanePowell.com' <WilsonEM@LanePowell.com>;
'owen.mooney@bullivant.com' <owen.mooney@bullivant.com>; 'mdulin@polsinelli.com' <mdulin@polsinelli.com>;
'marcy.bergman@bclplaw.com' <marcy.bergman@bclplaw.com>; 'dan.bentson@bullivant.com'
<dan.bentson@bullivant.com>; 'Kelly LaPorte' <klaporte@cades.com>; 'keyes.mike@dorsey.com'
<keyes.mike@dorsey.com>; 'Marc Rosenberg' <Mr@leesmart.com>; 'Joel Wright' <Jw@leesmart.com>;
'trent.norris@arnoldporter.com' <trent.norris@arnoldporter.com>; 'Sotirhos@wscd.com' <Sotirhos@wscd.com>;
'Bergman, Marcy' <marcy.bergman@bryancave.com>; 'ConnorsT@LanePowell.com' <ConnorsT@LanePowell.com>;

                                                                1
                Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 26 of 41
Ross, Aaron <AaronRoss@dwt.com>; 'Tommy.Huynh@arnoldporter.com' <Tommy.Huynh@arnoldporter.com>;
'kolter.erin@dorsey.com' <kolter.erin@dorsey.com>; 'Nathaniel Dang' <ndang@cades.com>;
'bthoreson@buchalter.com' <bthoreson@buchalter.com>; 'Ansel, Jeff' <JAnsel@winthrop.com>; 'swilley@sbwllp.com'
<swilley@sbwllp.com>; 'donohue@wscd.com' <donohue@wscd.com>
Subject: Corker - Request to Stay Discovery and/or LCR 26(c)(1) Conference

Jason, Daniel, and Paul,
I write to request Plaintiffs agree to stay all discovery in this matter pending the resolution of Defendants’ motions to
dismiss. As you know, the Defendants have filed Motions to Dismiss that, if successful, would dispose of this case
entirely and do not require any discovery to decide them. Last Thursday, Plaintiffs served each of the Defendants in this
matter with interrogatories and requests for production that are unnecessary to the determinations of the motions to
dismiss. An agreed stay of discovery is the most efficient and economical for all parties. If Defendants are correct and
their motions successful, this will save all Parties’ time and resources. On the other hand, if Defendants are not correct,
it will only slightly delay Plaintiffs opportunity to take discovery after the Court rules. A brief stay will also have no effect
on the case, since no Case Scheduling Order has been entered as of yet.

Please let me know if Plaintiffs will agree to a stay of discovery until after the Court rules on all three of the Defendants’
combined motions to dismiss. If not, please let me know a time that you are available tomorrow (Tuesday) for a meet
and confer, as required by LCR 26(c)(1), to see if we can work out an acceptable resolution for all parties ahead of
Defendants filing a motion for protective order. I can be available much of the day.

Thanks,
Jaime


Jaime Drozd Allen | Davis Wright Tremaine LLP
920 Fifth Avenue, Suite 3300 | Seattle, WA 98104
Tel: (206) 757-8039 | Fax: (206) 757-7039
Email: jaimeallen@dwt.com | Website: www.dwt.com

Anchorage | Bellevue | Los Angeles | New York | Portland | San Francisco | Seattle | Washington, D.C.




                                                                2
Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 27 of 41
          Case 2:19-cv-00290-RSL
            Case                  Document
                  2:09-cv-01792-RSM        112-1
                                    Document     Filed 06/04/10
                                              34 Filed 06/20/19 Page
                                                                Page 1
                                                                     28ofof241




 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9
                                         AT SEATTLE
10

11   INGA HELENE ISAKSON, individually, and
     DONNA DACKO, individually,
12                                                              CASE NO. C09-1792 RSM
                             Plaintiffs,
13                                                              ORDER STAYING DISCOVERY
                      v.
14
     WSI CORPORATION, a Massachusetts
15   corporation, and UNITED STATES OF
     AMERICA,
16
                             Defendants.
17

18

19
           This matter comes before the Court on WSI Corporation’s “Motion to Extend Deadlines
20
     and Stay Discovery” (Dkt. #25). Plaintiffs are flight attendants seeking compensation for
21
     injuries sustained when an Alaska Airlines flight encountered severe turbulence. Plaintiffs
22
     allege that WSI Corporation (“WSI”) failed to pass on a Significant Meteorological Advisory
23
     (“SIGMET”) to the Alaska Airlines flight, which would have notified the pilot of occasional
24
     severe turbulence along the flight’s path and allowed the pilot to avoid the turbulence or take
25
     precautionary measures. Plaintiffs also allege that the United States is liable for negligence
26
     because it failed to advise the flight crew of relevant weather conditions.
27
           Defendant WSI filed a motion to dismiss pursuant to FRCP 12(b)(6) on February 18,
28
     2010, contending that WSI did not owe a duty to Plaintiffs. That motion is fully briefed but

     ORDER
     PAGE - 1
              Case 2:19-cv-00290-RSL
                Case                  Document
                      2:09-cv-01792-RSM        112-1
                                        Document     Filed 06/04/10
                                                  34 Filed 06/20/19 Page
                                                                    Page 2
                                                                         29ofof241




 1       has not been decided by the Court. In the present motion, WSI moves the Court to stay
 2       discovery pending the resolution of that motion.1 It argues that the motion to dismiss may be
 3       granted and its participation in discovery will be a needless expense. On the other hand, if the
 4       motion is denied, WSI will participate in discovery with little harm to Plaintiffs.
 5             The Court agrees and GRANTS the WSI’s motion to stay discovery. Discovery will be
 6       stayed pending the resolution of the motion to dismiss. The May 7, 2010 scheduling order is
 7       VACATED.
 8             Having reviewed the relevant pleadings, the declarations and exhibits attached thereto,
 9       and the remainder of the record, the Court hereby finds and ORDERS:
10             (1) WSI’s motion to stay discovery (Dkt. #25) is GRANTED. Discovery is stayed in
11       this case pending resolution of WSI’s motion to dismiss.
12             (2) The Clerk is directed to forward a copy of this Order to all counsel of record.
13

14             DATED this 4th day of June, 2010.
15

16

17                                                    A
                                                      RICARDO S. MARTINEZ
18                                                    UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

     1
27     WSI also requests that deadlines pertaining to the FRCP 26(f) conference and
     joint status report be extended. These requests are moot since those
28   deadlines have passed and WSI participated in that conference and signed the
     joint status report.

     ORDER
     PAGE - 2
Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 30 of 41
           Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 31 of 41




 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8   _______________________________________
                                            )
 9   MMMT HOLDINGS CORPORATION,             )
                                            )                 Case No. C12-1570RSL
10                         Plaintiff,       )
                v.                          )
11                                          )                 ORDER STAYING DISCOVERY
     NSGI HOLDINGS, INC.,                   )
12                                          )
                           Defendant.       )
13   _______________________________________)
14
                   This matter comes before the Court on “Defendant NSGI Holdings, Inc.’s Motion
15
     for Protective Order Staying Discovery Pending Defendants’ Motion to Dismiss.” Dkt. # 39.
16
     Having reviewed the memoranda, declaration, and exhibits submitted by the parties as well as
17
     the underlying motion to dismiss, the Court finds that a stay of discovery is appropriate.
18
     Defendant’s motion to dismiss has been fully briefed, raises serious questions regarding the
19
     adequacy of plaintiff’s pleading, and will be decided in the upcoming weeks. Given the
20
     likelihood that the issues in this case will be resolved or narrowed through the pending motion,
21
     the Court would prefer to establish the scope of this litigation before the parties expend
22
     significant resources on discovery which may or may not prove helpful.
23
24
                   For all of the foregoing reasons, defendant’s motion to stay discovery (Dkt. # 39)
25
     is GRANTED. The stay will lift automatically upon resolution of the Rule 12(b)(6) motion.
26


     ORDER STAYING DISCOVERY
           Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 32 of 41




 1   Defendant shall have thirty days from the date of the order in which to respond to the
 2   outstanding discovery requests and may, if appropriate, object on relevance grounds. Discovery
 3   served on third-parties shall be edited as necessary to reflect the Court’s order and reserved.
 4
 5
                   Dated this 18th day of January, 2013.
 6
 7                                              A
 8                                              Robert S. Lasnik
                                                United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     ORDER STAYING DISCOVERY                         -2-
Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 33 of 41
           Case 2:19-cv-00290-RSL
             Case  2:15-cv-01196-RSLDocument 112-1
                                      Document     Filed 12/28/15
                                               65 Filed  06/20/19 Page
                                                                  Page 134ofof3 41



 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9
      THERESA MOSBY, ANGELA ESKENAZI,
      and KELSEY ERICKSON, individually and
10
      on behalf of others similarly situated,
                                                              NO. C15-1196RSL
11
                          Plaintiffs,

12
                    v.                                        ORDER GRANTING MOTION TO
                                                              STAY DISCOVERY AND SUA
13
      MERCHANTS CREDIT CORPORATION,                           SPONTE QUASHING SUBPOENAS
      ERIC BAKKE, and JASON WOEHLER,
14
                          Defendants.
15
           This matter comes before the Court on defendants’ “Motion for Protective Order to Stay
16
     Depositions and Discovery Pending Outcome of Rule 12(b)(6) Motion to Dismiss.” Dkt. # 31.
17
     Having considered the parties’ memoranda, declarations, and exhibits, the Court finds as
18
     follows.
19
                                             DISCUSSION
20
     A. Discovery Stay
21
           District courts have broad discretionary powers to control discovery. See, e.g., Little v.
22
     City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988). Upon a showing of good cause, the Court
23
     may limit or deny discovery. Fed. R. Civ. P. 26(c)(1). A court may relieve a party from the
24
     burdens of discovery while a dispositive motion is pending. See, e.g., Rae v. Union Bank, 725
25
     F.2d 478, 481 (9th Cir. 1984).
26

27   ORDER GRANTING MOTION
     TO STAY DISCOVERY AND
28   SUA SPONTE QUASHING SUBPOENAS - 1
           Case 2:19-cv-00290-RSL
             Case  2:15-cv-01196-RSLDocument 112-1
                                      Document     Filed 12/28/15
                                               65 Filed  06/20/19 Page
                                                                  Page 235ofof3 41



 1          Here, the discovery sought by plaintiffs is not relevant to the issues raised in defendants’
 2   pending motion to dismiss. Plaintiffs’ sole cause of action is for a violation of the Fair Debt
 3   Collection Practices Act (“FDCPA”). Dkt. # 5 (Amended Complaint) at 7-8. Specifically,
 4   plaintiffs allege that defendants violated the FDCPA’s requirement that debt collectors bring
 5   actions “only in the judicial district or similar legal entity” where the consumer resides or signed
 6   the contract at issue. Id. at 7 (quoting 15 U.S.C. § 1692i). Taking the allegations in the
 7   complaint as true, the plaintiffs live in King County and the lawsuits at issue were filed in King
 8   County, though not in the divisions where plaintiffs live. Dkt. # 1 (Complaint) at 5-7.
 9   Defendants argue that this action should be dismissed because the “judicial district or similar
10   legal entity” under the FDCPA is King County District Court, which is a unified countywide
11   district. See Dkt. # 11. Plaintiffs take the position that the “judicial district or similar legal
12   entity” under the FDCPA are the divisions within King County District Court system. See Dkt.
13   # 19. Discovery is not necessary to resolve this dispute regarding the definition of the “judicial
14   district or similar legal entity” under the FDCPA, and if the Court dismisses this action,
15   additional discovery would not allow plaintiffs to amend their complaint to state a claim. A brief
16   stay of discovery until the Court rules on the motion to dismiss will serve the Federal Rules’
17   purpose “to secure the just, speedy, and inexpensive determination of every action and
18   proceeding.” Fed. R. Civ. P. 1.
19   B. Quashing Subpoenas
20          The Court may quash a subpoena sua sponte. See, e.g., Charvat v. Travel Servs., 2015
21   WL 76901, at *2 (N.D. Ill. Jan. 5, 2015) (collecting cases). The Federal Rules provide that the
22   Court is required to quash or modify a subpoena that “subjects a person to undue burden.” Fed.
23   R. Civ. P. 45(d)(3)(A)(iv). “The determination of a subpoena’s reasonableness requires a court
24   to balance the interests served by demanding compliance with the subpoena against the interests
25   furthered by quashing it . . . .” 9A Charles Alan Wright & Arthur R. Miller, Federal Practice and
26

27   ORDER GRANTING MOTION
     TO STAY DISCOVERY AND
28   SUA SPONTE QUASHING SUBPOENAS - 2
           Case 2:19-cv-00290-RSL
             Case  2:15-cv-01196-RSLDocument 112-1
                                      Document     Filed 12/28/15
                                               65 Filed  06/20/19 Page
                                                                  Page 336ofof3 41



 1   Procedure § 2463.1 (3d ed. 1998). At this time, while the Court considers the purely legal
 2   question raised by the motion to dismiss, the interests served by the subpoenas are minimal for
 3   the reasons discussed above. On the other hand, if the subpoenas are quashed, the individuals
 4   subject to them will be spared the time and expense of responding while the documents
 5   discovered may ultimately be irrelevant to the resolution of this matter. At this point in the
 6   litigation, the subpoenas subject their recipients to an undue burden.
 7                                             CONCLUSION
 8          For the foregoing reasons, the Court grants defendants’ motion for a protective order to
 9   stay discovery (Dkt. # 31) and quashes the subpoenas issued to third parties. Plaintiffs may
10   resume discovery and reissue the subpoenas if the Court denies defendants’ motion to dismiss.
11   Mindful that plaintiffs’ deadline to move for class certification is April 14, 2016, the plaintiffs
12   may move for relief from the deadline if this brief stay of discovery affects their ability to
13   adequately prepare their motion for class certification. Finally, the Court notes that on
14   December 17, 2015, plaintiffs filed a motion to compel. Dkt. # 49. The parties should follow
15   the normal briefing schedule for this motion, and the Court will consider the motion to compel if
16   it does not grant defendants’ motion to dismiss.
17

18          DATED this 28th day of December, 2015.
19

20

21                                              A
                                                Robert S. Lasnik
22                                              United States District Judge
23

24

25

26

27   ORDER GRANTING MOTION
     TO STAY DISCOVERY AND
28   SUA SPONTE QUASHING SUBPOENAS - 3
Case 2:19-cv-00290-RSL Document 112-1 Filed 06/20/19 Page 37 of 41
           Case 2:19-cv-00290-RSL
             Case 2:05-cv-00058-RSLDocument 112-1
                                     Document 111 Filed
                                                  Filed 06/20/19
                                                        12/16/10 Page
                                                                 Page 38
                                                                      1 ofof441



1
2
3
4
5
6                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE
8     UNITED STATES OF AMERICA, ex
      rel., et al.,
9
                     Plaintiffs/Relators,               Case No. C05-0058RSL
10
                v.
11                                                      ORDER GRANTING MOTION
      CENTER FOR DIAGNOSTIC                             FOR A PROTECTIVE ORDER
12    IMAGING, INC., et al.,                            AND STAYING DISCOVERY
13                   Defendants.
14
15
16          This matter comes before the Court on defendants’ motion for a protective order
17   temporarily staying discovery in this case until after the Court rules on their pending
18   motion to dismiss, which is noted for December 17, 2010. Defendants believe that
19   relators will soon serve discovery requests on non-parties, including physicians who refer
20   and have referred patients to defendants.1
21          In this qui tam action, relators assert several claims: (1) defendants engaged in
22
23
            1
            Because the Court can decide this matter based on the parties’ filings,
24   defendants’ request for oral argument is denied.
25
     ORDER GRANTING MOTION
26   FOR A PROTECTIVE ORDER - 1
           Case 2:19-cv-00290-RSL
             Case 2:05-cv-00058-RSLDocument 112-1
                                     Document 111 Filed
                                                  Filed 06/20/19
                                                        12/16/10 Page
                                                                 Page 39
                                                                      2 ofof441



1    fraudulent unbundling of claims for epidurograms, (2) CDI entered into illegal lease and
2    kickback agreements with physicians, (3) defendants performed services that were not
3    medically necessary, and (4) defendants provided free or discounted imaging services to
4    induce the referral of Medicare and Medicaid patients. The government intervened
5    regarding the first claim, which is now the subject of a pending settlement between the
6    government and defendants. The case has been unsealed.
7           As an initial matter, relators argue that defendants have already requested a
8    discovery stay and the Court has denied that request. Relators note that defendants stated
9    that a stay was warranted in the parties’ joint status report. That report, however, was not
10   a motion. Nor did the Court rule on the request. Rather, after receiving the parties’ joint
11   status report, the Court directed the issuance of the case scheduling order, a ministerial
12   function. Accordingly, defendants are not precluded from moving for a protective order.
13   Relators also contend that defendants’ motion is premature because they have not yet
14   served the third party discovery. The fact that the discovery has not yet been propounded
15   hinders the Court from considering the nature and potential burdensomeness of the
16   discovery requests. However, defendants’ motion is not premature. Rather, it
17   appropriately seeks a ruling on an anticipated issue before third parties are burdened and
18   before defendants suffer the harm they anticipate from service of the discovery.
19          Federal Rule of Civil Procedure 26 gives the Court broad discretion to craft
20   protective orders during discovery upon a showing of “good cause” by the party seeking
21   the order. Fed. R. Civ. P. 26(c).2 In this case, whether to grant the stay is a close call.
22
            2
23            Relators argue that a party seeking a stay carries the “heavy burden” of making a
     “strong showing” why discovery should be denied. Blankenship v. Hearst Corp., 519
24   F.2d 418, 429 (9th Cir. 1975). However, in this case, defendants are moving to postpone,
     rather than to preclude, the requested discovery.
25
     ORDER GRANTING MOTION
26   FOR A PROTECTIVE ORDER - 2
           Case 2:19-cv-00290-RSL
             Case 2:05-cv-00058-RSLDocument 112-1
                                     Document 111 Filed
                                                  Filed 06/20/19
                                                        12/16/10 Page
                                                                 Page 40
                                                                      3 ofof441



1    The briefing is not yet complete regarding the pending motion to dismiss, so the Court
2    has not yet determined whether the motion has merit. See, e.g., Wenger v. Monroe, 282
3    F.3d 1068, 1077 (9th Cir. 2002) (finding that the trial court did not err in granting a
4    protective order staying discovery pending a motion to dismiss when it was convinced
5    that plaintiff would be unable to state a claim). Moreover, the relators have expressed a
6    fear that during a stay, documents could be damaged or lost, irreparably harming their
7    case. Certainly, the loss of evidence is a concern any time discovery is delayed.
8    However, this case has been pending for approximately five years, so a delay of a few
9    more months is unlikely to result in any significant loss of discovery material. Because
10   the motion to dismiss is noted for December 17, 2010, the delay is unlikely to be
11   protracted.
12          In addition to the brevity of the delay, the fact that the motion to dismiss involves
13   insufficiency of the allegations under Rule 9 weighs in favor of granting the stay. In their
14   motion to dismiss, defendants have raised at least a colorable claim that the relators have
15   failed to meet Rule 9’s pleading standards. In order to protect the courts and parties from
16   unwarranted costs, courts are reluctant to permit discovery absent compliance with Rule
17   9. See, e.g., Bly-Magee v. Cal., 236 F.3d 1014, 1018 (9th Cir. 2001) (explaining that
18   compliance with Rule 9 serves to give defendants notice of the allegations against them,
19   deter the filing of complaints as a pretext to obtain discovery, and “protect[s] [defendants]
20   from the harm that comes with being subject to fraud charges”). In addition, defendants
21   have shown that permitting the relators to proceed with third party discovery could cause
22   them competitive harm. Declaration of Percy Tomlinson, (Dkt. #96-1) at ¶ 3 (“Should
23   relators be able to serve discovery on CDI’s referring physicians, CDI will likely be
24   greatly harmed and lose substantial business. The perceived risk and increased cost to do
25
     ORDER GRANTING MOTION
26   FOR A PROTECTIVE ORDER - 3
           Case 2:19-cv-00290-RSL
             Case 2:05-cv-00058-RSLDocument 112-1
                                     Document 111 Filed
                                                  Filed 06/20/19
                                                        12/16/10 Page
                                                                 Page 41
                                                                      4 ofof441



1    business with CDI and MSCPA will cause the physicians to refer their patients
2    elsewhere.”). If defendants lose goodwill, they are unlikely to fully regain it even if the
3    motion to dismiss is granted later. Even if defendants have already suffered significant
4    reputational harm based on the allegations in this lawsuit, they have shown that they are
5    likely to incur additional harms if the third party discovery is allowed at this time.
6    Allowing the discovery could also impose significant costs and burdens on third parties
7    that would be unnecessary if the Court grants the motion to dismiss. Finally, granting the
8    request for a limited stay preserves judicial resources because the Court will not be
9    required to address potential motions related to discovery issues that may become moot.
10   Even if the motion to dismiss does not resolve the matter entirely, it could narrow the
11   issues and obviate the need for certain discovery.
12          Accordingly, defendants’ motion for a protective order (Dkt. #96) is GRANTED.
13   Discovery is stayed until after the Court has ruled on defendants’ motion to dismiss.
14
15          DATED this 16th day of December, 2010.
16
17
18                                              A
                                                Robert S. Lasnik
19                                              United States District Judge
20
21
22
23
24
25
     ORDER GRANTING MOTION
26   FOR A PROTECTIVE ORDER - 4
